Exhibit Claude Resources Inc. ANNUAL INFORMATION FORM March 28, 2008 Table of Contents Claude Resources Inc. (“Claude” or the “Company”) Annual Information Form - March 28, 2008 Page Statement Regarding Forward-Looking Information 4 Glossary of Terms 5 Item 1: Corporate Structure 1.1 Name, Address and Incorporation 12 1.2Subsidiary Corporations 12 Item 2: General Development of the Business 2.1 Recent History 12 Item 3: Description of the Company’s Business 3.1 General 13 3.2 Risk Factors 14 3.3 Mineral Properties 19 3.4 Statement of Reserves Data and Other Oil and Natural Gas Information 42 Item 4: Dividends 4.1 Dividends 57 Item 5: Description of Capital Structure 5.1 General Description of Capital Structure 57 Item 6: Market for Securities 6.1 Trading Price and Volume 58 Item 7: Directors and Officers 7.1 Name, Occupation and Security Holdings 59 Item 8: Transfer Agent and Registrar 8.1 Transfer Agent and Registrar 60 Item 9: Material Contracts 9.1 Material Contracts 60 Item 10: Interests of Experts 10.1 Names of Experts 60 10.2 Interests of Experts 60 Item 11: Audit Committee 11.1 Audit Committee Charter 60 11.2 Composition of Audit Committee 60 11.3 Relevant Education and Experience 61 11.4 Pre-Approval Policies and Procedures 61 11.5 External Audit Service Fees 62 Item 12: Additional Information 62 APPENDIX A Report on Reserves Data by Independent Qualified Reserves Evaluator APPENDIX B Report of Management and Directors on Reserves Data and Other Information APPENDIX C Audit Committee Disclosure STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Annual Information Form contains certain forward-looking statements relating but not limited to the Company’s expectations, intentions, plans and beliefs.
